Title: To George Washington from Brigadier General Henry Knox, 22 June 1780
From: Knox, Henry
To: Washington, George



Dear Sir,
Trenton [N.J.] 4 oClock P.M. 22d June 1780.

I arrived here early this morning, and immediately set myself to execute the matters I had in charge. Governor Livingston has been gone from here two days, and the Legislature adjourned. Col. Furman is here and has exerted himself much. There are here nearly 3000 barrells of flour, some rum and salt. About 250 bbls flour went off by the back route yesterday and to day; and Col. Furman expects 100 two-horse teams in tomorrow, which will take about 500 bbls more. In addition to his pressing demands on the neighbouring counties and a recommendatory act of the Legislature, I have written a circular letter to the magistrates, couched in the most urgent terms, to send in teams tomorrow and next day, and from day to day, until all the flour shall be gone; but not to exceed four days from the date. We have also sent out as many magistrates and constables on horse back as we could see to make an instant impress.
I have also written in strong terms to President Reed, to which I shall receive an answer to night. But by a letter just arrived from him directed to Your Excellency, and which, as I knew by the information of Col. Cox was on the same subject; I took the liberty to open, I am afraid we are not to place much dependence on an instant exertion from that quarter—and which, in case I receive a similar answer from him, will

determine me to detatch the horse to Bucks County, which we think will procure a considerable number of waggons tomorrow and next day.
Col. Cox is here, and will exert himself to the utmost; so that Your Excellency may be assured that every thing that is possible shall be done.
I believe this business will detain me tomorrow—but the moment it is in a proper train I will rejoin the army. I have the honor to be with great respect, Your Excellency’s most obedt hume servt

H. Knox

